DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Amendment filed October 12th, 2022 has been entered. Claims 60-69 & 71-82 remain pending in the application. Applicant’s amendments to the claims have overcome the objections previously set forth in the Non-Final Office Action mailed April 14th, 2022. 

Response to Arguments
Applicant's arguments filed October 12th, 2022 have been fully considered but they are not persuasive. 
Regarding Applicant’s arguments on page 8 that neither Kadamus nor Levin teach such a structure as now claimed in the amended claim, the Examiner respectfully disagrees on the grounds that Kadamus in view of Levin still teach the newly disclosed claim limitations, as detailed in the updated rejection, below. Therefore, this argument is unpersuasive and the Examiner maintains the rejections of claims 60-69 & 71-82. 

Claim Objections
Claims 62 objected to because of the following informalities:  
Claim 62, line 2: “second l flow pathway” should read --second flow pathway--. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 60 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 60, the phrase “and/or” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention or are optional limitations (i.e. “A or B” vs. “A & B”). For examination purposes, anything stating “and/or” will be interpreted as “and” and each limitation will be seen as positively claimed. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 61 & 62 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claims 61 & 62, claim 61 recites “wherein the first flow pathway provides the fluid to the expandable element and the second flow pathway extracts the fluid from the expandable element” and claim 62 recites “wherein the first flow pathway extracts the fluid from the expandable element and the second flow pathway provides the fluid to the expandable element” and this fails to further limit the following from claim 60 from which 61 & 62 depend: “a first flow pathway positioned within the central lumen, wherein the first flow pathway is constructed and arranged to provide the fluid to and/or extract the fluid from the expandable element; and a second flow pathway surrounding the first flow pathway, wherein the second flow pathway is constructed and arranged to extract the fluid from and/or provide the fluid to the expandable element”. When interpreting the phrase “and/or” as “and”, claim 60 is positively claiming each limitation and therefore, claims 61 and 62 fail to further limit claim 60. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 60-65, 67-69, 71-78 & 82 are rejected under 35 U.S.C. 103 as being unpatentable over Kadamus et al. (WO 2015/148541, cited in IDS), herein referred to as “Kadamus” in view of Levin et al. (WO 2013/130655, cited in IDS), herein referred to as “Levin”.
Regarding claim 60, Kadamus discloses a system for treating one or more segments of the small intestine of a patient (system 10, Figs. 1, 7-9; [080]: Device 100 can be constructed and arranged for insertion into the body of a patient, such as through a channel of an endoscope (e.g. an endoscope inserted through the mouth of a patient and accessing a GI location such as the duodenum; [0239]: Modification or combinations of the above-described assemblies, other embodiments, configurations, and methods for carrying out the invention, and variations of aspects of the invention that are obvious to those of skill in the art), the system comprising: 
a console (fluid delivery assembly 200; comprising both inflation source 240 & vacuum source 230) constructed and arranged to provide fluid (inflation source 240; [090]: inflation source 240 can comprise a source of fluid such as a liquid) and vacuum (vacuum source 230); 
a catheter (device 100) constructed and arranged to operably connect to the console ([090]: Controller 210 (which is within fluid delivery assembly 200) can operably attach to one or more components of device 100 via cable 202) and to receive the fluid and the vacuum from the console (via tubes 201, 202), the catheter comprising: 
a shaft assembly comprising a shaft (shaft 110) comprising a proximal portion (portion of device closest to the fluid delivery assembly 200), a distal portion (distalmost portion of device shown in Fig. 7), a central lumen (lumen 110d;  see Fig. 8), and multiple satellite lumens (shafts 110a, 110b, 110c; [0226]: Shaft 110 comprises multiple shafts, such as shafts 110a, 110b, 110c, and 110 shown), wherein the central lumen is positioned about a central axis of the shaft (see Fig. 8 where lumen 110d is shown as central and concentrically arranged in endoscope 50), wherein the satellite lumens comprise a twisted geometry about the central axis of the shaft for at least a length of the proximal portion of the shaft ([0226]: Shafts 110a-c are each arranged in a helical, spiral and/or otherwise twisted- shaft geometry (hereinafter helix or helical) about shaft 110d) , and wherein the satellite lumens terminate in a non- twisted geometry about the central axis for a least a length of the distal portion of the shaft (see distalmost portions of 110a-c shown as being un-twisted around a portion of 110 and fluid delivery element 131 in Fig. 8); 
an expandable element (expandable element 131) positioned on the distal portion of the shaft assembly ([081]: On the distal end or on a distal portion of shaft 110 is expandable assembly 130 (which includes expandable element 131)), wherein the expandable element is constructed and arranged to receive the fluid from the console ([090]: inflation source 240 is constructed and arranged to inflate and/or deflate expandable element 131) and to deliver energy to the one or more segments of the small intestine (functional element 109 on expandable element 131 in Fig. 8; [0103]: a functional element 109 comprises an ablation element such as one or more electrodes configured to deliver electrical energy such as radiofrequency (RF) energy);  
one or more capture ports positioned proximate the expandable element (capture ports 135; [083]: one or more tissue capture ports, such as the three ports 135a, 135b and 135c (singly or collectively port 135); where the ports lie on a proximal portion of expandable element 131), wherein each capture port is constructed and arranged to capture tissue when the vacuum is applied to the capture port ([091]: Vacuum source 230 can be constructed and arranged to manipulate tissue into one or more of tissue capture ports 135a, 135b and/or 135c); 
wherein the satellite lumens include (i) a set of one or more conduit lumens (lumen 111, [0226]: Shafts 110a-c can each comprise multiple lumens, such as a vacuum lumen configured to deliver a vacuum to an attached tissue capture port 135 and a lumen configured to slidingly receive a fluid delivery tube 137 which includes a fluid delivery element 132 (for example a needle, not shown) at its distal end; see Fig. 10), wherein each of the conduit lumens is constructed and arranged to slidingly receive a translatable conduit (carriage 152; [0232]: Carriage 152 is biased toward the distal end of shaft 110 (i.e. biased toward the right of the page) by spring 153. Once tissue T fills opening 156 (i.e. forms a relatively seal about opening 156), the applied vacuum causes carriage 152 to translate proximally) and (ii) a set of one or more vacuum lumens ([091]: Vacuum source 230 is fluidly attached via one or more tubes 201 to one or more vacuum lumens 111 of shafts 110a, 110b and 110c; where shafts 110a-c comprise both conduits and vacuum lumens such that shaft 110a could be considered a conduit lumen, shaft 110b could be considered a vacuum lumen & vice versa for the other lumens), wherein each of the vacuum lumens is constructed and arranged to receive the vacuum from the console and to provide the vacuum to the one or more capture ports ([091]: Vacuum source 230 is fluidly attached via one or more tubes 201 to one or more vacuum lumens 111 of shafts 110a, 110b and 110c; [0229]: Tissue capture port 135 and opening 136 are in fluid communication with vacuum lumen 111).
While Kadamus discusses providing/extracting the fluid to/from the expandable element ([096]: to cable 202 which can comprise one or more electrical wires, optical fibers and/or hollow tubes (e.g. hydraulic or pneumatic control tubes) that operably attach to controller 210, fluid source 220, vacuum source 230 and/or inflation source 240; [081]: Shaft 110d diverges from shafts 110a-c but continues in a relatively straight direction attaching to the proximal end of expandable assembly 130), Kadamus fails to disclose wherein the middle portion of the shaft assembly comprises: 
a first flow pathway positioned within the central lumen, wherein the first flow pathway is constructed and arranged to provide the fluid to and/or extract the fluid from the expandable element; and
a second flow pathway surrounding the first flow pathway, wherein the second flow pathway is constructed and arranged to extract the fluid from and/or provide the fluid to the expandable element; 
However, Levin discloses a system for treating one or more segments of the small intestine of a patient (Abstract: a system for treatment of target tissue; [023]: The thermal dose may be constructed and arranged to ablate duodenal mucosa, Figs. 4A & 4B)
(d) a first flow pathway (lumen 160) positioned within the central lumen (shaft 110, wherein shaft 110 in Levin is the central lumen of Levin’s disclosure), wherein the first flow pathway is constructed and arranged to provide the fluid to (“Fluid Delivery Device” 600 connected to lumen 160 in Fig. 4A) and/or extract the fluid from the expandable element (“Fluid Extraction Device” 700 connected to lumen 160 in Fig. 4B); and
(e) a second flow pathway (lumen 113) surrounding the first flow pathway ([0137]: the arrangement of lumens 113 and 160 may be concentric), wherein the second flow pathway is constructed and arranged to extract the fluid from (“Fluid Extraction Device” 700 connected to lumen 113 in Fig. 4A) and/or provide the fluid to the expandable element (“Fluid Delivery Device” 600 connected to lumen 113 in Fig. 4B).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the fluid delivery/extraction of Kadamus to the concentric interchangeable fluid delivery of Levin for the purpose of enabling the device to have two directions of hot fluid delivery (Levin: [079]) such that the simultaneous delivery and withdrawal of fluid maximizes the differential pressure across balloon (120) and that the nested configuration allows for the second lumen to act as an insulator reducing undesired cooling of fluid flowing through lumen (160) by the cooler environment surrounding shaft (110) (Levin: [0128]). Where in this modification, the first/second nested lumens of Levin would be disposed within Kadamus’ outer shaft 110d. 
While Kadamus discloses that the shaft 110 may comprise a single shaft including one or more lumens, ([081]: shaft 110, which can comprise a single shaft including one or more lumens), such that shafts 110a-d could be a continuous unibody, Kadamus fails to explicitly disclose wherein the satellite lumens are formed within a wall of the shaft. However, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the shaft of Kadamus to form the satellite lumens within the wall of the shaft since it has been held that making parts integral involves only routine skill in the art, see MPEP 2144.04(V)(C), and that the integration has the predictable result of rendering the shaft assembly to be a singular tube.
Regarding claim 61, Kadamus in view of Levin discloses wherein the first flow pathway (Levin: lumen 160) provides the fluid to the expandable element (“Fluid Delivery Device” 600 connected to lumen 160 in Fig. 4A) and the second flow pathway (lumen 113) extracts the fluid from the expandable element (“Fluid Extraction Device” 700 connected to lumen 113 in Fig. 4A).
Regarding claim 62, Kadamus in view of Levin discloses wherein the first flow pathway (Levin: lumen 160) extracts the fluid from the expandable element (“Fluid Extraction Device” 700 connected to lumen 160 in Fig. 4B) and the second flow pathway (113) provides the fluid to the expandable element (“Fluid Delivery Device” 600 connected to lumen 113 in Fig. 4B).
Regarding claim 63, Kadamus discloses wherein the one or more capture ports each comprise a width of no more than 2.0mm ([015]: tissue capture port can comprise an opening, and the opening can comprise a dimension of a width of approximately 0.06"; where 0.06” = 1.5 mm).
Regarding claim 64, Kadamus discloses wherein the one or more capture ports each comprise a length of no more than 5.0mm ([015]: tissue capture port can comprise an opening, and the opening can comprise a dimension of a length of approximately 0.16"; 0.16” = 4 mm)
Regarding claim 65, Kadamus discloses wherein the one or more capture ports comprise two or more capture ports (capture ports 135; [083]: one or more tissue capture ports, such as the three ports 135a, 135b and 135c (singly or collectively port 135).
Regarding claim 67, Kadamus discloses wherein the console is constructed and arranged to provide the fluid at a flow rate of at least 2mL/sec ([0207]: fluid delivery assembly 200 is configured to deliver fluid, such as a liquid, at a flow rate of at least 500 ml/min; where 500 mL/min = ~8.3 mL/sec).
Regarding claim 68, Kadamus discloses wherein the fluid provided by the console comprises at least a first fluid, wherein the first fluid comprises a fluid provided at an ablative temperature ([0207]: a heating fluid, such as a fluid of 90°C).
Regarding claim 69, Kadamus discloses wherein the fluid provided by the console further comprises a second fluid, wherein the second fluid comprises a fluid provided at a neutralizing temperature ([0207]: transition to a cooling fluid, such as a fluid between 4°C and 10°C; where the combination of hot and cold fluids will equalize the temperatures to be a neutral room/body temp).
Regarding claim 71, Kadamus discloses wherein the twisted geometry comprises a counterclockwise twist (see 110a-c being twisted around 110d in Fig. 8; if the device is viewed from the proximal end/handle, the twist is counter clockwise).
Regarding claim 72, Kadamus discloses wherein the twisted geometry comprises at least 360° (see 110a-c being twisted around 110d several times (>360°) in Fig. 8).
Regarding claim 73, Kadamus discloses wherein the set of one or more vacuum lumens comprises two or more vacuum lumens ([084]: Shaft 110c can comprise one or more lumens, such as lumen 111 constructed and arranged for attachment to a vacuum source; see Fig. 8 where 110a-c wrap around 110d and Fig. 9 where 110 contains 111).
Regarding claim 74, Kadamus discloses wherein the satellite lumens further comprise:
a set of one or more insufflation lumens ([081]: shaft 110, which can comprise a single shaft including one or more lumens; [0113]: shaft 110 comprises one or more working channels or other lumens, such as a lumen configured to provide insufflation as described herein), wherein each of the insufflation lumens is constructed and arranged to deliver insufflation fluid to a lumen of the patient's intestine ([0192]: constructed and arranged to perform insufflation of a body lumen, such as insufflation of a segment of the GI tract).
Regarding claim 75, Kadamus discloses wherein the set of one or more insufflation lumens comprises a first insufflation lumen and a second insufflation lumen ([0192]: can have one or more lumens configured to deliver the insufflation fluid).
Regarding claim 76, Kadamus discloses wherein the set of one or more conduit lumens comprises at least two conduit lumens (lumen 111, [0226]: Shafts 110a-c can each comprise multiple lumens, such as a vacuum lumen configured to deliver a vacuum to an attached tissue capture port 135 and a lumen configured to slidingly receive a fluid delivery tube 137 which includes a fluid delivery element 132 (for example a needle, not shown) at its distal end; see Fig. 10) and the catheter further comprises: at least two translatable conduits (fluid delivery tube 137) and an injectate delivery element (fluid delivery element 132) positioned on the distal end of each translatable conduit (see Fig. 9 where 132 is located on the distal end of 137), wherein each injectate delivery element is constructed and arranged to deliver injectate to an intestinal wall tissue of the patient ([0161]: One or more fluid delivery elements 132 can comprise a needle configured to deliver injectate 221 into target tissue, such as to expand submucosal or other tissue of the GI tract), wherein the at least two translatable conduits are slidingly positioned within the at least two conduit lumens ([0226]: Shafts 110a-c can each comprise multiple lumens, such as a vacuum lumen configured to deliver a vacuum to an attached tissue capture port 135 and a lumen configured to slidingly receive a fluid delivery tube 137).
Regarding claim 77, Kadamus discloses wherein at least one injectate delivery element comprises a needle ([085]: An advanceable needle or other fluid delivery element, fluid delivery element 132).
Regarding claim 78, Kadamus discloses wherein the catheter is constructed and arranged to deliver the injectate to expand submucosal tissue of the intestine ([0161]: One or more fluid delivery elements 132 can comprise a needle configured to deliver injectate 221 into target tissue, such as to expand submucosal or other tissue of the GI tract).
Regarding claim 82, Kadamus discloses wherein the system further comprises the injectate, and the injectate comprises a visualizable material (Kadamus: [0220]: System 10 can further include one or more pharmaceutical and/or other agents 420, such as an agent configured for systemic and/or local delivery to a patient. Agents 420 can comprise one or more imaging agents, such an imaging agent used with imaging device 410).

Claim 66 is rejected under 35 U.S.C. 103 as being unpatentable over Kadamus in view of Levin as applied to claim 60 above, and further in view of Starkebaum et al. (U.S. Pub. No. 2004/0215180, cited in IDS), herein referred to as “Starkebaum”.
Regarding claim 66, Kadamus discloses that the system 10 is configured such that all tissue contacting components and/or fluids delivered by system 10 maintain forces applied on a GI wall below 2.0 psi, such as less than 1.2 psi ([0219]) but Kadamus in view of Levin fails to disclose wherein the vacuum provided by the console comprises a vacuum at a pressure between -2psi and -14.7psi.
However, Starkebaum discloses a system for treating one or more segments of the small intestine (system 10; [0041]: system 10 may be applied to other areas of the GI tract) that may have an expandable element ([0018]: includes an inflatable balloon) and wherein the vacuum provided by the console ([0056]: a vacuum source; not pictured) comprises a vacuum at a pressure between -2psi and -14.7psi ([0056]: a vacuum source may apply an overall negative pressure (to vacuum ports 50) in the range of 0.01 to 5.0 pounds per square inch (PSI); wherein this range overlaps with the stated range). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the vacuum pressure of Kadamus in view of Levin to the pressure of Starkebaum for the purpose of drawing tissue into the cavity and capturing the target tissue (Starkebaum: [0056]). 

Claims 79-81 are rejected under 35 U.S.C. 103 as being unpatentable over Kadamus in view of Levin as applied to claim 76 above, and further in view of Hoey et al. (U.S. Pub. No. 2011/0077628), herein referred to as “Hoey”.
Regarding claim 79, Kadamus discloses wherein the console is constructed and arranged to provide the injectate to the at least two translatable conduits ([0161]: Fluid delivery assembly 200 can comprise a reservoir or control means for delivering a pre-determined amount of injectate 221 to tissue by device 100 (via one or more fluid delivery elements 132)), and discusses wherein the console provides fluid at a flow rate of at least 50 mL/min ([0207]: Fluid transport means can include a pump configured to deliver fluid at a flow rate of at least 50 ml/min) but fails to explicitly disclose wherein the console provides the injectate at a flow rate of at least 10 mL/min.
However, Hoey discloses a system for treating one or more segments of the small intestine (system 100; [0089]: a targeted tissue T that may be in the GI tract) that may have an expandable element ([0094]: at least one expandable member 183), one or more injectate delivery elements ([0082]: can comprise a single needle or a plurality of needles) and wherein the console (controller 150) provides the injectate to the at least two translatable conduits at a flow rate of at least 10 mL/min ([0088]: controller is capable of providing or modulating an operational parameter comprising a flow rate … wherein the flow rate is within a range from about 0.001 to 20 ml/min; where this range includes at least 10 mL/min). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the console-controlled flow rate of Kadamus in view of Levin to the flow rate of Hoey for the purpose of optimizing flow parameters for a particular treatment of a target tissue (Hoey: [0100]). 
Regarding claim 80, Kadamus discloses wherein the console is constructed and arranged to provide the injectate to the at least two translatable conduits ([0161]: Fluid delivery assembly 200 can comprise a reservoir or control means for delivering a pre-determined amount of injectate 221 to tissue by device 100 (via one or more fluid delivery elements 132)), but fails to disclose wherein the console provides the injectate at a pressure of at least 40 psi.
However, Hoey discloses a system for treating one or more segments of the small intestine (system 100; [0089]: a targeted tissue T that may be in the GI tract) that may have an expandable element ([0094]: at least one expandable member 183), one or more injectate delivery elements ([0082]: can comprise a single needle or a plurality of needles) and wherein the console provides the injectate at a pressure of at least 40 psi ([0088]: controller 150 is capable of providing or modulating another operational parameter comprising the inflow pressure of liquid phase treatment media 121 in a range from 0.5 to 1000 psi, 5 to 500 psi, or to 200 psi; wherein the stated pressure ranges include at least 40 psi). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the console-controlled pressure of Kadamus in view of Levin to the pressure of Hoey for the purpose of optimizing flow parameters for a particular treatment of a target tissue (Hoey: [0100]).  
Regarding claim 81, Kadamus discloses wherein the console is constructed and arranged to provide the injectate to the at least two translatable conduits ([0161]: Fluid delivery assembly 200 can comprise a reservoir or control means for delivering a pre-determined amount of injectate 221 to tissue by device 100 (via one or more fluid delivery elements 132)), and wherein the catheter delivers between 2 mL and 20 mL of injectate (0161]: Fluid delivery assembly 200 can comprise a reservoir or control means for delivering a pre-determined amount of injectate 221 to tissue by device 100, such as a volume of fluid of at least 1mL, or a volume of fluid of at least 2 mL, 5 mL, or 10 mL) at a single segment of the intestine ([0161]: such as to expand submucosal or other tissue of the GI tract) but fails to disclose that it delivers the injectate within a time period of no more than 40 seconds.
However, Hoey discloses a system for treating one or more segments of the small intestine (system 100; [0089]: a targeted tissue T that may be in the GI tract) that may have an expandable element ([0094]: at least one expandable member 183), one or more injectate delivery elements ([0082]: can comprise a single needle or a plurality of needles) and within a time period of no more than 40 seconds ([0088]: controller 150 are capable of applying the selected level of energy to provide the phase conversion in the treatment media over an interval ranging 1 second to 60 seconds; where this interval includes less than 40 seconds). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the injectate delivery time of Kadamus in view of Levin to the injectate delivery time of Hoey for the purpose of optimizing flow parameters for a particular treatment of a target tissue (Hoey: [0100]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abigail M Ziegler whose telephone number is (571) 272-1991. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Rodden can be reached on (303) 297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL M ZIEGLER/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOANNE M RODDEN/Supervisory Patent Examiner, Art Unit 3794